 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-cr-00630-B Document 194 Filed 03/16/20 Pag@+eft-—Pagelb;
U.S. Divi
NORTHERN DISTRICT OF TEXAS
EIT REI)
Livi
CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17) cc —<—— —
1. CIR/DIST./ DIV. CODE ee PERSON REPRESENTED VOUCHER NUMBER WAR | 9020
O5TXN3 Michael Wayne Hough wu S
3. MAG. DKT./DEF. NUMBER 4. = a 5. APPEALS DKT./DEF. NUMBER cL& TER DKK NUMBER fr COURT
3:19-cr-00630-B *SEALED® - 15
7. IN CASE/MATTER OF (Case Name) 8. PAYMENT CATEGORY 9. TYPE PERSON REPRESENTED 1@y.REPRES. N I
Felony O Petty Offense | Mf Adult Defendant O Appejlant (See InstrueltdAyY
Misdemeanor 0 Other O Juvenile Defendant (© Appellee CC
OO Appeal O)_ Other

 

 

 

11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) /fmore than one offense, list (up to five) major offenses charged, according to severity of offense.

21 USC § 846 Conspiracy to Possess with Intent to Distribute a Controlled Substance

 

12. ATTORNEY’S NAME (First Name, M.1., Last Name, including any suffix),
AND MAILING ADDRESS
Ezekiel Tyson Jr
342 W Montana Avenue
Dallas, TX 75224

(214) 942-9000

Telephone Number :

 

 

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

 

13. COURT ORDER

( O Appointing Counsel O C Co-Counsel

OO F_ Subs For Federal Defender O R_ Subs For Refainedttorney
OP Subs For Panel Attorney O Y Standby Younsel

Prior Attorney’s J |
AppointmentDates: {
Becauseshe foove-named person repregentgl has sestified\uhder oath or has Ptherwise

 

 

 

 

satisfied thy ‘urt that he or sHe (Bis finafciafly upable to enfpldy counsel andX2) does
ot Wish aivegcounsel, and Yecauseth¢ intfrestf of jugtace go redwire, the atyorney whose
‘apfears inffe: is appdirled to &prgsent ths fer In this c: R

Oo r (SeefIpstygttions,

Aignature of Presiding’ Judgejor By Order of the Court
/16/2020

Date of Order Nunc Pro Tune Dat
Repayment or partial repayment ordered from the person represented for this service at time
appointment. O YES Q NO

 

CLAIM FOR SERVICES AND EXPENSES

FOR COURT USE ONLY

 

CATEGORIES (Attach itemization of services with dates) nou

CLAIMED

TOTAL MATH/TECH. MATH/TECH.
AMOUNT ADJUSTED ADJUSTED
CLAIMED HOURS AMOUNT

ADDITIONAL
REVIEW

 

. Arraignment and/or Plea

 

. Bail and Detention Hearings

 

. Motion Hearings

 

. Trial

 

 

Revocation Hearings

 

In Court

. Appeals Court

 

a
b
Cc
d
e. Sentencing Hearings
f.
£
h

. Other (Specify on additional sheets)

 

(RATE PER HOUR=$ ) TOTALS:

 

16. | a. Interviews and Conferences

 

. Obtaining and reviewing records

 

. Legal research and brief writing

 

Travel time

 

Out of Court
aojajc [ct

. Investigative and other work (Specify on additional sheets)

 

(RATE PER HOUR=$ ) TOTALS:

 

17._| Travel Expenses (lodging, parking, meals, mileage, etc.)

 

 

18. | Other Expenses (other than expert, transcripts, etc.)

 

 

GRAND TOTALS (CLAIMED AND ADJUSTED):

u u

 

 

 

 

19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE

FROM: —__ TO:

20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION

 

 

 

22. CLAIM STATUS O Final Payment O Interim Payment Number

Have you previously applied to the court for compensation and/or reimbursement for this case? O YES O NO

O Supplemental Payment
If yes, were you paid? O YES O NO

Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this

representation? O YES 0 NO If yes, give details on additional sheets.
I swear or affirm the truth or correctness of the above statements.

Signature of Attorney

Date

 

 

 

APPROVED FOR PAYMENT — COURT USE ONLY

 

23. INCOURT COMP.

24, OUT OF COURT COMP. | 25. TRAVEL EXPENSES

26. OTHER EXPENSES % TOTAL AMT. APPR/CERT.

 

28. SIGNATURE OF THE PRESIDING JUDGE

DATE 28a. JUDGE CODE

 

29, INCOURT COMP.

 

 

30, OUT OF COURT COMP. | 31. TRAVEL EXPENSES

32. OTHER EXPENSES 6 TOTAL AMT. APPROVED

 

 

34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved | DATE

in excess of the statutory threshold amount.

34a. JUDGE CODE

 

 

 

 
